                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


CHRISTOPHER DOLIN,                         )
               Plaintiff,                  )
                                           )
v.                                         )           JUDGMENT
                                           )           4:19-CV-88-FL
WELLPATH, d/b/a Correct Care Solutions )
LLC, LIEUTENANT JONES, Lieutenant )
Riverside Regional Jail Authority, JORDAN)
KINDRED, Officer, Riverside Regional       )
Jail Authority, KAREN CRAIG, Acting        )
Superintendent, Riverside Regional Jail    )
Authority, JEFFERY NEWTON, Colonel )
Retired Superintendent, Riverside Regional )
Jail Authority, WALTER MINTON, Major, )
Deputy Superintendent, Riverside Regional )
Jail Authority,                            )
                      Defendants.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 13, 2020, and for the reasons set forth more specifically therein, that this action is dismissed
WITHOUT PREJUDICE.

This Judgment Filed and Entered on January 13, 2020, and Copies To:
Christopher Dolin (via CM/ECF)

January 13, 2020                       PETER A. MOORE, JR., CLERK
                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
